Citation Nr: 9918675	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-10 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an earlier effective date prior to October 8, 
1991, for a grant of service connection for spondylolisthesis 
at L5-S1 with arthritic changes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, their son, and Mr. [redacted]


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from recent rating decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that the veteran was 
entitled to service connection for spondylolisthesis at L5-S1 
with arthritic changes, effective from October 8, 1991.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
low back disability on October 8, 1991.

2.  The veteran has been granted service connection for 
spondylolisthesis at L5-S1 with arthritic changes, effective 
on October 8, 1991.

3.  A claim or application for service connection for a low 
back disability, whether formal or informal, was not received 
by VA prior to October 8, 1991.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 8, 1991 for service connection for spondylolisthesis 
at L5-S1 with arthritic changes have not been met.  38 
U.S.C.A. § 5110, 7722 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.151, 3.155, 3.400(b)(2)(i) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
treated during active duty for complaints of low back pain 
and was observed on X-ray examination to have 
spondylolisthesis between his L5-S1 vertebrae.  The veteran 
was separated from service in July 1946.  The claims file 
shows no submission from him of a formal or informal claim 
for service connection for a low back disability within the 
one-year period immediately after his discharge.

The file contains a VA hospitalization report which shows 
that the veteran had received inpatient psychiatric treatment 
for an anxiety disorder from July 1951 to September 1951.  
The discharge summary shows that in addition to his 
psychiatric and somatic complaints, he also reported having 
pain in his lower back, though a back diagnosis was not 
presented in the hospital report.  No formal claim of service 
connection for a low back disorder was received within one 
year following his admission for this period of 
hospitalization.

On October 8, 1991, the veteran submitted an informal claim 
of entitlement to service connection for a low back 
disability to the RO, which was subsequently perfected with a 
formal application for compensation for this disability which 
was received in January 1992.  Accompanying this formal 
application was a private medical report, dated in April 
1989, showing treatment for spondylolisthesis of L5-S1.  The 
veteran's claim was initially denied at the RO level, but the 
veteran appealed the denial to the Board, which granted him 
service connection for his back disability in an October 1995 
decision.  This favorable appellate decision was implemented 
by the RO in a November 1995 decision, which granted service 
connection for spondylolisthesis of L5-S1 with arthritic 
changes, effective October 8, 1991.  A recent RO rating 
decision granted him a 40 percent evaluation for this back 
disability, with the 40 percent rating made effective October 
8, 1991.

In various written statements submitted in support of his 
claim, and in his oral testimony presented before a Board 
Member at an October 1998 VA Central Office hearing, the 
veteran's relevant contentions are, essentially as follows:  
That his chronic low back disability was present ever since 
his period of active duty; that his military physicians 
failed to fully inform him of his condition; that he was 
unaware of his right to receive VA compensation and medical 
benefits for disabilities connected to his period of active 
service; and that there was a breach of duty on the part of 
his military physicians, his military service department, and 
VA for failing to inform him of the aforementioned.  In the 
interests of equity and fairness, he believes he should be 
granted an effective date for service connection for 
spondylolisthesis of L5-S1 with arthritic changes to the date 
immediately following his date of discharge from military 
service in July 1946.

II.  Analysis

Effective dates of awards of direct service connection for 
chronic disabilities are not predicated on the time of their 
onset, but are governed by the applicable laws and 
regulations pertaining to veteran's benefits.  Normally, 38 
U.S.C.A. § 5110 governs the assignment of effective dates for 
awards of compensation and pension by VA.  Subsection (a) of 
this statute provides as follows:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.  

Subsection (b)(1) of the statute provides that the effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefor is received within one year from such 
date of discharge or release.  

The regulations governing effective dates are contained in 
38 C.F.R. § 3.400, which provides that except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.4(b) (1998) provides 
that basic entitlement for a veteran exists if the veteran is 
disabled as the result of a personal injury or disease 
(including aggravation of a condition existing prior to 
service) while in active service if the injury or the disease 
was incurred in or aggravated in the line of duty.  
38 C.F.R. § 3.400(b)(2)(i) provides that for awards of direct 
service connection based on § 3.4(b), the effective date 
shall be the day following separation from active service or 
date entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
Separation from service means separation under conditions 
other than dishonorable from continuous active service which 
extended from the date the disability was incurred or 
aggravated.  With regards to filing disability claims, 
38 C.F.R. § 3.151(a) provides that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 

Regarding informal claims, 38 C.F.R. § 3.155 provides the 
following:

(a)  Any communication or action, 
indicating an intent to apply for one or 
more benefits under the laws administered 
by the Department of Veterans Affairs, 
from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not 
been filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of 
receipt of the informal claim. 

(b)  A communication received from a 
service organization, an attorney, or 
agent may not be accepted as an informal 
claim if a power of attorney was not 
executed at the time the communication 
was written. 

(c)  When a claim has been filed which 
meets the requirements of § 3.151  or § 
3.152, an informal request for increase 
or reopening will be accepted as a claim.

The facts of this case show that the veteran did not file a 
claim of service connection for a back disability within one 
year after his separation from active duty, such that he 
could be permitted an effective date for his service 
connection award to commence on that date.  

After the veteran's discharge from service, he was 
hospitalized at a VA medical facility from July to September 
1951, during which time he complained of low back pain.  His 
hospitalization at this time may not be considered an 
informal claim.  An analysis of 38 C.F.R. § 3.157 indicates 
that this regulation does not benefit the veteran in his 
claim.  Under § 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of § 3.157(b).  38 
C.F.R. § 3.157(b) provides: 

Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected 
disability is not compensable in degree, 
receipt of [evidence listed under (b)(1), 
(2), or (3)] will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.

In the instant case there has not been a prior allowance or 
disallowance of a formal claim for compensation or pension at 
the time of the hospitalization.  Therefore, the veteran's 
hospitalization report may not be accepted as an informal 
claim under 38 C.F.R. § 3.157.  Crawford v. Brown, 5 Vet. 
App. 33 (1993).

Thereafter, the file does not show any activity from the 
veteran regarding a claim of service connection for a low 
back disability until October 8, 1991, when he filed an 
informal claim which was thereafter perfected with a formal 
claim filed in January 1992.  The private medical report 
associated with the file which shows his treatment in April 
1989 for spondylolisthesis at L5-S1 was not received by VA 
until January 1992, and therefore it is not useful to the 
veteran's claim for an effective date prior to October 8, 
1991.  Hence, the RO assigned an effective date corresponding 
to its receipt of the October 1991 initial claim of 
entitlement to service connection for a low back disability.

The veteran appealed this determination, claiming that he 
should be assigned an effective date commencing the day after 
his separation from active duty for his award of service 
connection for spondylolisthesis at L5-S1 with arthritic 
changes.  He does not predicate his contentions in support of 
his claim on formal legal concepts, but appears to base his 
argument in concepts of equity, contending that his service 
department and VA, in essence, prevented him from filing a 
claim for service connection by their alleged failure to 
fully inform him of his medical condition and of his right to 
file a claim for VA benefits.  Any failure on the part of the 
service department may not be attributed to the VA.  The VA 
is, in fact, under a statutory duty to assist veterans and 
their eligible dependents in understanding and preparing 
their potential claims.  38 U.S.C.A. § 7722 (West 1991 & 
Supp. 1999) provides in pertinent part :

(c) The Secretary shall distribute full 
information to eligible veterans and 
eligible dependents regarding all 
benefits and services to which they may 
be entitled under laws administered by 
the Department and may, to the extent 
feasible, distribute information on other 
governmental programs (including manpower 
and training programs) which the 
Secretary determines would be beneficial 
to veterans.

(d) The Secretary shall provide, to the 
maximum extent possible, aid and 
assistance (including personal 
interviews) to members of the Armed 
Forces, veterans, and eligible dependents 
. . . aid in the preparation and 
presentation of claims under laws 
administered by the Department.

This duty to inform, however, is not unlimited in scope and 
requires of VA only those actions which are reasonable under 
the circumstances involved.  Kluttz v. Brown, 7 Vet. App. 304 
(1994).  Without deciding what actions are required to 
conform to the duty to assist and 38 U.S.C.A. § 7722, the 
Board notes that failure to provide the notice required by 
this section may not provide a basis for awarding retroactive 
benefits in a manner inconsistent with express statutory 
requirements, except insofar as a court may order such 
benefits pursuant to its general equitable authority or the 
Secretary may award such benefits pursuant to his equitable 
relief authority under section 503(a).  See VAOPGCPREC 17-95 
(June 21, 1995).  

Based on the above, the veteran's claim for an earlier 
effective date prior to October 8, 1991, for an award of 
service connection for spondylolisthesis of L5-S1 with 
arthritic changes must be denied.



ORDER

Entitlement to an effective date prior to October 8, 1991 for 
a grant of service connection for spondylolisthesis of L5-S1 
with arthritic changes is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

